815 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Delbert BRUNER, Plaintiff-Appellant,v.AKRON CITY POLICE DEPARTMENT;  City of Akron, Defendants-Appellees.
No. 86-3477.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1987.

Before MERRITT and MILBURN, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of the Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleged in his complaint filed in the district court on February 27, 1986, that his constitutional rights were violated when he was arrested and his automobile was searched without probable cause on July 20, 1984.  The district court upon defendants' motion dismissed the action as barred by the statute of limitations.


3
Upon consideration, this Court hereby affirms the district court's Order of dismissal for reasons stated in the district court's memorandum opinion dated May 12, 1986.